DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to filed provisions of the AIA . 

2. 	Claims 1, 2, 4, 6-7, 22, 23, 28, 30, 38 and 60-65 are pending upon entry of amendment filed on 7/25/22.

Claims 1, 2, 4, 6-7, 22, 23, 28, 30, 38 and 60-65 readable upon elected species of PLGA as a polymer, PAM3CSK4 as TLR agonist, L18-MDP as NOD2 agonist, IL-2 as cytokine and CD28 agonist antibody as therapeutic antibody are under consideration in the instant application.

3.	In light of Applicant’s amendment to the claims filed on 7/25/22, the rejection under 35 U.S.C. 102(a)(1)(2) and 103 (see section 9-11 of the office action mailed on 4/25/22 has been withdrawn.

4.	The following rejection remains.

5.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6. 	Claims 1, 2, 4, 6-7, 22, 23, 28, 30, 38 and 60-65 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for a method of treating B16F10 melanoma and MC39 colon cancer comprising administering composition comprising polymeric PLGA nanoparticle encapsulating cytokine and the nanoparticle is conjugated with CD28 antibody, does not reasonably provide enablement for more.  

The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use of the invention commensurate in scope with these claims. 

The specification does not enable one of skill in the art to practice the invention as claimed without undue experimentation. Factors to be considered in determining whether undue experimentation is required to practice the claimed invention are summarized In re Wands (858 F2d 731, 737, 8 USPQ2d 1400, 1404 (Fed.Cir.1988)). The factors most relevant to this rejection are the scope of the claim, the amount of direction or guidance provided, the lack of sufficient working examples, the unpredictability in the art and the amount of experimentation required to enable one of the skilled in the art to practice the claimed invention.

There is insufficient guidance in the specification as filed as to how the skilled artisan would make and use nanoparticles encapsulating cytokines and surface of the nanoparticles are conjugated with CD28 antibody in treatment of any cancers and determine effective dose that treat any cancer subject encompassed by claim 1 of the instant application.   The currently amended claims are readable upon treatment method of any cancer with any antibody conjugated nanoparticles which encapsulating cytokines as payload. 

Examples 2-3 of the instant application show PLGA nanoparticles encapsulating IL-12 and coated with CD28 antibodies show some efficacy in melanoma and colon cancer models.

Wang reference (J. Pharmaceutical Sciences, vol. 96, p. 1-26, 2007, newly cited) discloses therapeutic antibodies that are commercially available.  Table 1 (p.2-4) shows various antibodies with distinct indications.  For example, Bexxar which binds CD20 treats lymphoma while Herceptin binding HER shows efficacy in breast cancer.  Some therapeutic antibodies such as Remicade is not effective in treatment of cancer.
As such, any antibody reads on claimed therapeutic antibody in treatment of any cancer readable upon claimed method as in claim 1 is not enabled to entire scope encompassed by the claimed method.

The specification fails to provide sufficient guidance to direct a person of skilled in the art to make and achieve the intended use of the claimed invention without undue experimentation.  The specification discloses one treatment regimen of B16F10 with one antibody that binds CD28.  It is unpredictable to develop treatment method for any cancer readable upon claim 1 with one CD28 antibody conjugated nanoparticles encapsulating cytokine cannot be extrapolated to treatment methods encompassed by the claimed invention.

To summarize, reasonable correlation must exist between the scope of the claims and scope of the enablement set forth. In view or the quantity of experimentation necessary, the limited working example, the unpredictability of the art, the lack of sufficient guidance in the specification, and the breath of the claims, it would take undue trials and errors to practice the claimed invention.

Applicant’s response filed on 7/25/22 has been fully considered but they were not persuasive.

Applicant has asserted that the claimed invention is enabled and the Yin et al (PNAS 2021vol. 118, no. 21, pp. 1-11, exhibit) and Adv Anat Pathol. (2017) references were submitted for the basis for this assertion.  Applicant has asserted that the review and article had shown  the claimed invention is effective for the various cancers for which TILs are present.

However, although it may be generally true for cancer therapies are applicable for variety of tumors with TIL being present, the exhibited references utilize compositions comprising PAM3CSK4, TLR heterodimer and L18-MDP and CD28 antibody.  The currently claimed composition which recites TLR agonist, NOD2 agonist and cytokine in payload cannot be extrapolated to any TLR agonist, NOD2 agonist exemplified in claim 23 of the instant application.  Applicant is advised to limit currently amended TLR agonist, NOD2 agonists and cytokine species as immunostimulatory compound with effective dose of [171] of instant application as in claims 28 and 62-65 of the instant application.

7.	The following new ground of rejection is necessitated by Applicant’s amendment filed on 4/25/22.

8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

10.	Claims 1, 2, 4, 6-7, 22, 23, 28, 30, 38 and 60-65 are rejected under 35 U.S.C. 103(a) as being unpatentable over WO2016/105542 (CA2971419, IDS reference, newly cited) in view of U.S. Pub. 2011/0293705 (IDS reference, of record) and U.S.Pub 2015/0174268 (IDS reference, of record).

The ‘542 publication teaches artificial antigen presenting cell comprising a polymeric nanoparticle having attached CD28 antibody and the nanoparticles comprises PLGA/PLG copolymers (claims 1-40) and the artificial APC is being used in the cancer therapy with T cell activation therapy.  The artificial APC resembles structures of payload of the instant application.

The disclosure of the ‘542 publication differs from the instant claimed invention in that it does not teach the use TLR agonist, cytokine, NOD2 agonist in the payload in claim 1of the instant application. 

The ‘705 publication teaches cytokine loading PLGA-nanoparticles that is conjugated to CD28/CD3 antibodies and administering such nanoparticles in treatment of melanoma (Fig 8-13, examples 3-4).   The ‘705 publication further teaches that the PLGA nanoparticles are synthesized with thiol group is used in linking (p. 19) as in claim 4 of the instant application. 

Further, cytokines as well as other immunostimulatory molecules are loaded in nanoparticles (Example 3, p. 20); MPLA or immuquimod are considered TLR agonist and claims 11-13 and 22 are included in this rejection. 

Given that the prior art nanoparticles are readable upon claimed nanoparticles and administrations, achievement of characteristics set forth in claims 60-61 are expected properties of the prior art nanoparticles, claims 60-61 are included in this rejection.  

The ‘268 publication teaches the use of NOD2 agonists and/or PAMCSK4 in treatment of cancer to show synergic effects (claims 31-41) with cytokines and cancer related antibodies or antigens.
Note claim 40 recite L18-MDP as NOD2 agonist.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize NOD2 agonists and/or PAMCSK4 as taught by the ‘268 publications into the cancer method utilizing nanoparticle compositions taught by the ‘542 and ‘705 publications. 

One of ordinary skill in the art at the time the invention was made would have been motivated to do so because the utilization of NOD2 agonists and/or PAMCSK4 shows synergistic effect in cancer treatment and expands therapeutic efficacy.

From the teachings of references, it would have been obvious to one of ordinary skill in art to combine the teachings of the references and there would have been a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of the ordinary in the art at the time of invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

10.	No claims are allowable.

11.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUNSOO KIM whose telephone number is (571)272-3176.  The examiner can normally be reached on Mon-Fri 8:30-5.   If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Yunsoo Kim
Patent Examiner
Technology Center 1600
August 19, 2022

/YUNSOO KIM/Primary Examiner, Art Unit 1644